Exhibit 10.31
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

FIFTH AMENDMENT
to
INDEFEASIBLE RIGHT OF USE AGREEMENT AND
MASTER SERVICE AGREEMENT
DARK FIBERS
By and Between
ZAYO GROUP, LLC
f/k/a AGL NETWORKS, LLC
And
tw telecom holdings inc.
(fka tw telecom of georgia l.p.
fka Time Warner Telecom of Georgia, L.P.)
DATED: December 16, 2005
National Metro Dark Fiber Agreement


This Fifth Amendment (the “5th Amendment”) to the Indefeasible Right of Use
Agreement and Master Service Agreement Dark Fibers is by and between Zayo Group,
LLC (“Zayo”) and tw telecom holdings inc. on behalf of itself and its Affiliates
(“User”). As used herein, Zayo and User may be referred to, each, as a “Party,”
and collectively, the “Parties.”


RECITALS


WHEREAS, User and Zayo previously entered into that certain Indefeasible Right
of Use Agreement and Master Service Agreement Dark Fibers (“Agreement”) dated
December 16, 2005, wherein the Parties defined the terms and conditions under
which Zayo would provide User with certain indefeasible rights of use in User
Dark Fibers in the Zayo System, all as is more specifically set forth in the
Agreement; and
WHEREAS, User desires to enter into a national agreement to establish defined
terms and conditions for User to obtain metropolitan dark fiber and related
facilities along specific segments from Zayo; and
WHEREAS, Zayo desires to enter into such contract with User; and
WHEREAS, User and Zayo now mutually desire to amend the Agreement accordingly.
NOW THEREFORE, in consideration of the foregoing and for covenants, promises and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, User and Zayo agree to amend the Agreement as follows:
1.    Intent.
a. This 5th Amendment is to define specific terms and conditions for User to
order and Zayo to provide User Dark Fibers in certain metropolitan markets. Upon
execution of this 5th Amendment, the Parties shall use commercially reasonable
efforts to prepare and execute Service Orders for the initial User Dark Fibers
identified in Exhibit B within sixty

1
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



(60) days, subject to any additional time that may be required to resolve issues
the Parties are diligently working to resolve. This 5th Amendment shall apply
only to the Service Orders described immediately above (together with the Option
Fibers and ROFR Fibers identified in each such Service Orders and any Added
Route Fibers ordered in accordance with Section 4 of this Amendment) for those
metropolitan markets, route segments within each market, and related route
mileage and fiber counts specifically identified in Exhibit B. The Parties shall
enter into Service Orders in the template specified in Exhibit C for User Dark
Fibers ordered in accordance with this Amendment.
b. User and Zayo and its Affiliates are party to various agreements, service
orders, product orders, ..etc., under which Zayo and its Affiliates lease,
license and/or grant an IRU to User for metro dark fibers (collectively “Metro
Dark Fiber Agreements”). Where identified herein, this Amendment will provide
the terms and conditions for some or all of the existing metro dark fiber and
facilities ordered pursuant to the Metro Dark Fiber Agreements to be provided in
accordance with the Agreement.
c. Notwithstanding Section 3.1 of the Agreement, the Parties intend that Zayo
will grant User a lease, as defined by Colorado law (“Lease”), in the Service
Orders under this 5th Amendment, and not an IRU. A Service Order shall not be
construed to result in the transfer of title to any part of the User Dark Fiber
to User or in the creation of a “security interest” within the meaning of
Colorado law. Upon the expiration or termination of a Lease, all rights of User
to use the relevant User Dark Fibers shall cease, all rights to the use of the
User Dark Fibers shall revert to Zayo, and Zayo shall owe User no further
duties, obligations or consideration. For purposes of the Service Orders under
this 5th Amendment, wherever appropriate, the term “IRU” as specified in the
Agreement shall refer to a “Lease”.
2.    Ordering and Delivery. The process by which User will order and Zayo will
deliver the User Dark Fibers in Section 1a above is as follows:
a.    Commencing upon the Amendment Effective Date, User and Zayo will use
commercially reasonable efforts to prepare and execute within 60 days the
Service Orders necessary to provide User with the initial User Dark Fibers
identified in Exhibit B and along the routes depicted in Exhibit A of this 5th
Amendment (collectively “Initial Fibers”) subject to any additional time that
may be required to resolve issues the Parties are diligently working to resolve.
User will be allowed up to [***] Connecting Points across all markets to allow
connectivity of User Media to the initial User Dark Fiber. Specific Connection
Points to be identified in Exhibits B and C of the applicable Service Orders.
The Parties acknowledge that the amount of Initial Fibers may be adjusted as
mutually agreed based on the splicing configurations requested by User provided
that such adjustment shall not result in a reduction of the Fiber Mileage
associated with the Initial Fibers. Each metropolitan city will have a Service
Order and each Service Order will list each segment (“Segment”) for that city,
all as generally described in Exhibit A of this 5th Amendment. Each Service
Order for the Initial Fibers shall be in the form described in Exhibit C of this
5th Amendment. No Service Order will have a Committed Delivery Date later than
December 31, 2014.

2
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



b.    Upon the Effective Date of a Service Order, Zayo will promptly commence
all necessary work to complete the construction, splicing and acceptance testing
of all Initial Fibers by the Committed Delivery Date. Notwithstanding the above,
User understands and agrees that User will not have use of all Initial Fibers as
of the Acceptance Date, but will follow the usage schedule as further described
in Exhibit D (“Fiber Usage Ramp”). User shall notify Zayo if User desires to use
additional Initial Fibers in excess of the Fiber Usage Ramp on one or more
Segments, and thereafter User shall pay the full monthly Lease Fee for such
Segment(s), User will continue doing so for the remainder of the Term and User
will have use of all Initial Fibers on such Segment(s). In the event Zayo
reasonably determines that User is using more Initial Fibers than specified by
the Fiber Usage Ramp on one or more Segments without notifying Zayo in advance
as provided in this Section 2b. above, then Zayo will immediately commence
invoicing User for the full monthly Lease Fee for all Initial Fibers for such
Segment(s), User will timely pay such invoices, User will continue doing so for
the remainder of the Term, and User will have use of all Initial Fibers on the
affected Segment(s) beginning on the date that User is responsible for the full
monthly Lease Fee for the affected Segment(s). If, at any time, Zayo reasonably
determines that User, without notifying Zayo in advance as provided in this
Section above, is using more Initial Fibers than the applicable amount of
Initial Fibers available to User as specified by the Fiber Usage Ramp on [***]
of the total fiber miles specified in any Service Order, then Zayo will
immediately commence invoicing User for the [***] Lease Fee for all Initial
Fibers specified on such Service Order, and User will timely pay such invoices,
User will continue doing so for the remainder of the Term, and User will have
use of all Initial Fibers specified in the applicable Service Order beginning on
the date that User is responsible for the full monthly Lease Fee for the
affected Service Order. If, at any time, Zayo reasonably determines that User,
without notifying Zayo in advance as provided above, is using more Initial
Fibers than the applicable amount of Initial Fibers available to User as
specified by the Fiber Usage Ramp on [***] of the total fiber miles associated
with the Initial Fibers, then Zayo will immediately commence invoicing User for
the [***] Lease Fee for all Initial Fibers, and User will timely pay such
invoices, User will continue doing so for the remainder of the Term, User will
continue doing so for the remainder of the Term, and User will have use of all
Initial Fibers beginning on the date that User is responsible for the [***]
Lease Fee.
c.    The Parties mutually acknowledge that Zayo’s fiber records could be in
error on approximately [***]% of the Segments and such record errors could
impact fiber availability. In addition, certain Segments have not been fully
constructed as of the Amendment Effective Date and the availability of those
Segments may be impacted by modifications to the construction plan. As such, the
availability of the Initial Fibers and Option Fibers (collectively “Available
Fibers”) is subject to a final verification during implementation of each
metropolitan market and that fewer Available Fibers may be available for User
than reflected in Exhibit B. Provided that User uses commercially reasonable
efforts to prepare and execute Service Orders for the initial User Dark Fibers
identified in Exhibit B within sixty (60) days of the Amendment Effective Date
subject to any additional time that may be required to resolve issues the
Parties are diligently working to resolve, Zayo shall use good faith efforts to
not sell or lease dark fiber inventory after

3
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



the execution of this 5th Amendment, but prior to the execution of the Service
Orders for the Initial Fibers, that reduces the Available Fibers specified in
Exhibit B. Accordingly, due to lack of fiber availability, Zayo shall have the
right to reduce the number of Available Fiber miles in one or more Segment(s) in
a given Service Order (“Deselect”) by [***] in those metropolitan markets
identified in Exhibit B with [***] or more Initial Fiber miles, or by [***] in
those metropolitan markets identified in Exhibit B with less than [***] Initial
Fiber fiber miles; provided however that in no event shall Zayo cumulatively
Deselect more than [***] of the total Initial Fiber mileage, or more than [***]
of the total Optional Fiber fiber mileage reflected in Exhibit B. Zayo will
promptly notify User of the Deselect as soon as Zayo confirms the fiber
availability for a Segment. Zayo will not be penalized in any way for a
Deselect. Zayo will confirm to User in writing once it has identified all
Deselect(s) applicable to a Service Order (“Deselect Notice”). User shall have
twenty one (21) days after receipt of the Deselect Notice to notify Zayo in
writing of any Segments and/or User Dark Fibers that, in User’s reasonable
discretion, are materially and adversely impacted by the relevant Zayo
Deselect/s (“User Deselect Notice”). For the avoidance of doubt, “materially and
adversely impacted”, for purposes of this Section 2c, shall mean an interruption
in fiber continuity, User’s inability to use User Dark Fibers as originally
intended and/or adverse impact on User’s ability to use User Dark Fibers
commercially. Unless otherwise agreed upon by the Parties, the affected Service
Order shall be revised, without penalty to either Party, to reflect the
reductions in Segments and/or User Dark Fibers specified in the applicable
Deselect Notice and User Deselect Notices and to reflect the modified splicing
configurations.
d.    Except as otherwise provided herein, the Parties mutually acknowledge that
billing for a Service Order will occur upon the Acceptance Date of the last
Segment in a Service Order. Notwithstanding the foregoing, Zayo will notify User
if Zayo, despite making commercially reasonable good faith efforts, is unable to
deliver one (1) or more Segments of a given Service Order in accordance with the
applicable specifications, and the Parties will work together in good faith to
identify the Segments and User Dark Fibers delivered in accordance with the
applicable specifications that are not adversely impacted by such failure
(“Non-Impacted User Dark Fibers”). Provided that Non-Impacted User Dark Fibers
represent at least [***] of the fiber mileage specified in the applicable
Service Order for Service Orders with [***] or more Initial Fiber miles, or
represent at least [***] of the fiber mileage specified in the applicable
Service Order for Service Orders with less than [***] fiber miles, Zayo may
present a Completion Notice for the Non-Impacted User Dark Fibers and following
User’s acceptance Zayo may begin(i) invoicing for the Service Order with respect
to the accepted Non Impacted User Dark Fibers; (ii) Zayo will continue to make
good faith efforts to complete the remaining Segments and/or negotiate in good
faith with User to amend the Service Order to remove such Segments or identify
alternate Segments (when agreement is reached between the Parties the Parties
will execute an amendment to the Service Order to remove the remaining Segments
and/or include the additional Segments); (iii) the initial Term of all User Dark
Fibers specified in the Service Order will be twenty (20) years from the
Acceptance Date of the Non-Impacted User Dark Fibers (iv) billing for any
remaining Segments and any Segments and/or User Dark Fibers adversely impacted
by such remaining Segments will begin upon the Acceptance Date of the remaining

4
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



Segments; and (v) the annual [***]percent ([***]%) escalator may commence on
month [***] ([***]) from the date of acceptance of the Non-Impacted Segments.
User may withhold its acceptance of a Service Order, in whole or in part, in the
event Non-Impacted User Dark Fibers represent less that [***]% of the Segments
and [***]% of route and fiber mileage specified in the applicable Service Order
for Service Orders with [***] or more Initial Fiber miles, or represents less
than [***]% of the Segments and [***]% of route and fiber mileage specified in
the applicable Service Order for Service Orders with less than [***] Initial
Fiber miles. Notwithstanding anything to the contrary, User Dark Fibers shall
immediately be deemed Accepted, and billing shall immediately begin for all
affected Segments, in the event that User utilizes the User Dark Fibers for any
purpose other than testing prior to the Acceptance Date.

5
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



3.    Option Fibers, Right of First Refusal, Purchase Commitment.
a.    For the initial [***] ([***]) months of the initial Term of a Service
Order for the Initial Fibers for each of the metropolitan cities identified in
Exhibit G (“F Markets”), User shall have the right to Lease additional dark
fibers (“Option Fibers”) for each Segment Group as specified in the relevant
Service Order. For the avoidance of doubt, User may only order Option Fibers in
complete Segment Group configurations and must order all Segments of each
Segment Group it is ordering, except in the case where (i) there are no
remaining Option Fibers in one or more Segments in a Segment Group and in such
case the lack of Option Fibers in such Segment(s) shall not restrict User’s
ability to Lease Option Fibers in the remaining Segment(s), but no less than all
the remaining Segments, within such Segment Group; and (ii) the Segment Group is
identified as a “Single Segment Group” and in such case User may order such
Option Fiber in single Segment configurations and is not required to order all
Segments within the Single Segment Group. The specific maximum fiber count for
the Option Fibers of each Segment is further described in Exhibit B (subject to
modification as allowed in Section 2, herein). In the event that User desires to
exercise this option for all or some of the Option Fibers for a Segment Group in
an F Market, User will provide a written request to Zayo that includes the
number of fibers requested (in no event less than 2 fibers in any Segment Group)
and the Parties will execute a Service Order and Zayo will promptly deliver the
requested Option Fibers in accordance with the testing and acceptance provisions
set forth in this Agreement and the Option Fiber will become User Dark Fiber
hereunder. For purposes of this 5th Amendment, “Segment Group” shall mean one or
more Segments belonging to a specific Segment Group number as specified in
Exhibit B.
b.    For the initial [***] ([***])months of the initial Term of a Service Order
for the Initial Fibers for each of the metropolitan cities identified in Exhibit
H (“T Markets”), User shall have the right to Lease Option Fibers for each
Segment Group as specified in the relevant Service Order. For the avoidance of
doubt, User may only order Option Fibers and ROFR Fibers in complete Segment
Group configurations and must order all Segments of each Segment Group it is
ordering, except in the case where (i) there are no remaining Option Fibers or
ROFR Fibers in one or more Segments in a Segment Group and in such case the lack
of Option Fibers or ROFR Fibers in such Segment(s) shall not restrict User’s
ability to Lease Option Fibers or ROFR Fibers in the remaining Segment(s), but
no less than all the remaining Segments, within such Segment Group; (ii) the
Segment Group is identified as a “Single Segment Group” and in such case User
may order such Option Fiber or ROFR Fiber in single Segment configurations and
is not required to order all Segments within the Single Segment Group and (iii)
User is Leasing ROFR Fibers in accordance with Sections 3c(ii) and 3c(iii) below
and in such case User shall comply with the specifications contained in Sections
3c(ii) and 3c(iii) below. The specific maximum fiber count for the Option Fibers
of each Segment is further described in Exhibit B (subject to modification as
allowed in Section 2, herein). In the event that User desires to exercise this
option for all or some of the Option Fibers for a Segment Group in a T Market,
User will provide a written request to Zayo that includes the number of fibers
requested (in no event less than 2 fibers in any Segment Group) and the Parties
will use commercially reasonable efforts to prepare and execute a Service Order
within fifteen (15) days thereafter subject to any additional time that may be
required to resolve issues the Parties are diligently working to resolve. Upon
execution of the Service Order, Zayo will promptly deliver

6
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



the requested Option Fibers in accordance with the testing and acceptance
provisions set forth in this Agreement and the Option Fiber will become User
Dark Fiber hereunder.
c.     For the period beginning on the expiration of the initial [***] ([***])
months of the initial Term of each Service Order for a T Market and ending on
the expiration of the initial [***] of the initial Term (“RFR Term”), User shall
have the right of first refusal as specified in this Section 3c to lease
additional fibers located on each Segment Group in a T Market in an amount equal
to the remaining Option Fibers for such Segment Group as further described in
Exhibit B, less any Option Fibers previously leased to User in accordance with
Section 3 b above (“ROFR Fibers”).
(i) During the RFR Term, User may exercise its right of first refusal for all or
some of the ROFR Fibers in a Segment Group in a T Market by providing a written
request to Zayo that includes the number of ROFR Fibers requested (in no event
less than 2 fibers in any Segment Group). Thereafter, but based on the remaining
amount of ROFR Fibers for such Segment Group that are available to User in
accordance with this Section 3c , the Parties will use commercially reasonable
efforts to prepare and execute a Service Order within [***] days thereafter
subject to any additional time that may be required to resolve issues the
Parties are diligently working to resolve and, after execution of a Service
Order and Zayo will promptly deliver the requested ROFR Fibers in accordance
with the testing and acceptance provisions set forth in this Agreement, the
requested ROFR Fibers will become User Dark Fiber hereunder, and the amount of
any remaining ROFR Fibers in the applicable Segments shall be reduced by the
number of ROFR Fibers leased. For clarity, the ROFR Fibers shall refer only to
the number of fibers in a Segment Group which are available for User to lease as
ROFR Fibers hereunder and, notwithstanding anything herein to the contrary, none
of the restrictions in this Section 3 (c) shall extend to any additional fibers
that Zayo owns on that Segment Group. For example, if User has [***] Initial
Fibers and [***] ROFR Fibers on a given Segment Group, but Zayo owns a [***]
count fiber optic cable on that Segment Group, Zayo may without any
restrictions, lease, license, sell, transfer, use or light up to [***] fibers on
that Segment Group.
(ii) Zayo agrees that during the RFR Term, it will not lease, license, sell or
otherwise transfer the ROFR Fibers until it complies with this Section 3(c)(ii).
During the RFR Term, Zayo may notify User in the event that Zayo receives a bona
fide opportunity from an unaffiliated third party that it is ready, willing and
able to lease, license or purchase fibers in any Segment(s) in a T Market
containing a balance of ROFR Fibers (“ROFR Notice”). If the ROFR Notice includes
more than sixty route miles, Zayo shall provide User with reasonable supporting
documentation that confirms the bona fide opportunity, provided that Zayo has
the right to redact the name of the third party and any pricing information. If
User desires to exercise its right of first refusal for the Segment(s) specified
in the ROFR Notice, User will notify Zayo within [***] days of receipt of the
ROFR Notice, and such notice will include the number of ROFR Fibers User is
requesting (in no event less than [***] fibers in all Segments identified in the
ROFR Notice) and the Parties will use commercially reasonable efforts to prepare
and execute a Service Order within [***] days thereafter subject to any
additional time that may be required to resolve issues the Parties are
diligently working to resolve. Upon execution of a Service Order, Zayo will
promptly deliver the

7
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



requested ROFR Fibers in accordance with the testing and acceptance provisions
set forth in this Agreement, the requested ROFR Fibers will become User Dark
Fiber hereunder, and any remaining ROFR Fibers not leased by User in the
Segment(s) specified in the ROFR Notice shall no longer be available to User. If
User does not exercise its right of first refusal for the dark fibers specified
in an ROFR Notice within [***] days of receipt of the ROFR Notice and/or User
earlier notifies Zayo that it desires to release the dark fibers specified in
the ROFR Notice, then the amount of ROFR Fibers in the applicable Segments
specified in the ROFR Notice will be reduced by the lesser of (i) amount of
[***], or (ii) the amount of [***] in the applicable Segments specified in the
ROFR Notice.
(iii) During the RFR Term, Zayo will not light the ROFR Fibers for its own use
or utilize the ROFR fibers to provide lit services until it complies with this
Section 3(c)(iii). If Zayo wishes to utilize any ROFR Fibers up to a maximum of
[***] ([***]) dark fibers in any Segment(s) to provide lit services to Zayo’s
customers or to light for its own use, it must notify User (“Lit Notice”). If
User desires to exercise its right of first refusal for the Segment(s) specified
in the Lit Notice, User will notify Zayo within [***] days of receipt of the Lit
Notice, which notice includes the number of ROFR Fibers requested (in no event
less than [***] fibers in any Segment) and the Parties will use commercially
reasonable efforts to prepare and execute a Service Order within [***] days
thereafter subject to any additional time that may be required to resolve issues
the Parties are diligently working to resolve. Upon execution of a Service
Order, Zayo will promptly deliver the requested ROFR Fibers in accordance with
the testing and acceptance provisions set forth in this Agreement, the requested
ROFR Fibers will become User Dark Fiber hereunder, and the amount of any
remaining ROFR Fibers in the applicable Segments specified in the Lit Notice
shall be reduced by the number of dark fibers leased by User. If User does not
exercise its right of first refusal for the dark fibers specified in a Lit
Notice within ten days of receipt of the Lit Notice and/or earlier notifies Zayo
that it desires to release the dark fibers specified in the Lit Notice, Zayo may
utilize the dark fibers specified in the Lit Notice for the purpose of providing
lit services and/or light the ROFR Fibers for its own use and User’s right of
first refusal for the Segment(s) specified in the Lit Notice shall be reduced by
the number of dark fibers specified in the Lit Notice which shall not exceed
[***] ([***]) fibers. Zayo may not submit a Lit Notice for a given Segment Group
in a T Market more than [***] in any rolling [***] period.
d.    The Lease Fee for the Option Fibers and ROFR Fibers shall be determined in
accordance with Section 7d below. In addition, User shall reimburse Zayo [***]
for all required splicing, Splicing Reconfigurations and Demarcation Point
connections for each Option Fiber Service Order and ROFR Fiber Service Order.
There shall be no additional [***] for the Option Fibers or the ROFR Fibers. The
Terms of each Service Order for the Option Fiber and ROFR Fiber shall, in User’s
sole discretion, be either [***] years from the date of acceptance or
coterminous with the Initial Fiber for the applicable metropolitan city. User
shall identify the applicable term in its notice to Zayo when requesting Option
Fibers or when it exercises its right of first refusal. For Option Fibers or
ROFR Fibers with a [***] year term, User may, by notifying Zayo at any time
prior to December 31, [***], convert the Term of all, but not less than all,
such Option Fibers or ROFR Fibers with a [***] year Term to a Term that is
coterminous with the Initial Fiber for the

8
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



applicable metropolitan city (“Conversion Option”). The Term of any Option
Fibers or ROFR Fibers ordered by User after the Conversion Option shall be
coterminous with the Initial Fiber for the applicable metropolitan city. In the
event User does not exercise the Conversion Option, all Option Fibers and ROFR
Fibers with a [***] year Term shall automatically terminate upon expiration of
the relevant initial [***] year Term and shall not be eligible for any renewal
Term.
e.    In the event Zayo fails to provide any Option Fibers or ROFR Fibers to
User within the timelines specified below and such failure continues for an
additional [***] days following written notice by Customer of Zayo’s failure to
meet a delivery timeline (“Late Delivery Notice”), the monthly Lease Fee for the
affected Segments under this 5th Amendment (which includes any Segments where
Zayo delivered the requested Option Fibers and/or ROFR Fibers but User’s use of
such Option Fibers and/or ROFR Fibers is materially restricted by Zayo’s failure
to deliver Option Fibers and/or ROFR Fibers on another Segment) shall be reduced
by [***] percent ([***]%) from the date of the missed delivery date for the
applicable Option Fibers and/or ROFR Fibers until such time as Zayo has provided
and User has in good faith Accepted the applicable Option Fibers and/or ROFR
Fibers. Additionally, if Zayo fails to timely provide User the applicable Option
Fibers and/or ROFR Fibers within [***] days following the Late Delivery Notice,
User may, at its option (subject to the terms and provisions of the Underlying
Rights), cure or correct such failure by constructing fibers equivalent to the
applicable Option Fibers and/or ROFR Fibers in the Segments that lack Option
Fibers and/or ROFR Fibers, utilizing a Zayo approved contractor, and Zayo shall
reimburse User for [***]. If User exercises its option to cure such failure as
provided immediately above, upon completion of such cure, the fibers constructed
shall be owned by Zayo, the number of Option Fibers or ROFR Fibers originally
requested by User in that Segment Group shall become User Dark Fibers under this
Agreement at the applicable Lease Fees specified in Section 7 and the [***]
percent ([***]%) reduction in Lease Fees shall cease. Notwithstanding the
foregoing, and subject to Section 3f below, if Zayo’s failure to timely deliver
Option Fibers or ROFR Fibers to User is caused by an Event of Force Majeure
(including but not limited to any government moratoriums and permitting delays
not caused by Zayo’s actions or omissions), Zayo’s obligation to deliver such
Option Fibers or ROFR Fibers to User shall be extended for the duration of the
Event of Force Majeure.
Zayo shall, within 30 days following the date that a Service Order is fully
executed for any Option Fibers or ROFR Fibers, apply for all permits, licenses
or other permissions required to access or complete any required splicing
(collectively “Access Permits”). Zayo shall provide an acceptable Completion
Notice for any Option Fibers or ROFR Fibers to User within the following
timelines following receipt of the relevant Access Permits and based on the
Route Miles associated with the Option Fibers or ROFR Fibers as further
identified below:


Route Miles
Days following receipt of Access Permits


[***]
[***]
[***]
[***]
[***]
[***]


9
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.





f.    In the event Zayo fails to provide an acceptable Completion Notice for any
Option Fibers or ROFR Fibers to User within the timelines specified in Section 3
(e) above, and such failure to provide is due to an Event of Force Majeure as
specified in Section 3 e above, but Zayo is able to provide dark fiber or lit
services that meets Zayo’s fiber specifications for other customers along the
same fiber path and cable impacted by the Event of Force Majeure, then the Event
of Force Majeure shall not excuse Zayo’s obligations to provide the applicable
Option Fibers or ROFR Fibers and the provisions of Section 3e above shall apply.
Notwithstanding the above, Zayo’s inability to provide the fiber due to its
inability to access the fiber or any related access points caused by an Event of
Force Majeure through no fault of Zayo (including but not limited to any
government moratoriums and permitting delays not directly caused by Zayo’s
negligent actions or omissions) shall not trigger the penalties set forth in
Section 3.e regardless of the provisioning of dark fiber or lit services to
other Zayo customers.
g.     User agrees to Lease the minimum amount of Option Fibers and/or ROFR
Fibers as identified below, in accordance with the terms of this Section 3 by
each milestone date as specified in the tables below (cumulatively “Purchase
Commitment”):
Milestone Date
Cumulative Option Fibers and
 
ROFR Fibers Leased
 
 
[***] months after 5th Amendment Effective Date
[***] Fiber Miles;
[***] months after 5th Amendment Effective Date
[***] Fiber Miles;
[***] months after 5th Amendment Effective Date
[***] Fiber Miles;
[***] months after 5th Amendment Effective Date
[***] Fiber Miles.

If User fails to lease the required amount of Option Fibers and/or ROFR Fibers
by a Milestone Date, Zayo may begin billing User the Lease Fee each month for
the difference between the total combined Option Fibers and ROFR Fibers leased
by that Milestone Date and the applicable Purchase Commitment amount at the
pricing contained in Section 7d (“Shortfall Charge”) until such time that User
has met its Purchase Commitment. User’s failure to meet the Purchase Commitment
by the applicable Milestone Date shall be reduced proportionately to the extent
that any such failure is caused by Zayo’s failure to provide ordered Segments in
accordance with the timelines set forth in Section 3(e) above.
   
FOR EXAMPLE: IF USER HAS LEASED A TOTAL OF [***] FIBER MILES OF OPTION FIBERS
AND ROFR FIBERS BETWEEN THE 5TH AMENDMENT EFFECTIVE DATE AND THE [***] MONTH
MILESTONE DATE, BEGINNING ON THE [***] MONTH FROM THE 5TH AMENDMENT EFFECTIVE
DATE THE SHORTFALL CHARGE PAYABLE BY USER SHALL EQUAL TO $[***] ($[***] X 1,000
FIBER MILES).
h.    All notices given in accordance with this Section 3 shall be (a) in
writing, (b) effective on the first business day following the date of receipt,
and (c) delivered by one of the following means: (i) by prepaid, overnight
package delivery or courier service, return receipt requested; or

10
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



(ii) by the United States Postal Service, first class, certified mail, return
receipt requested, postage prepaid. All notices given under this Section 3 shall
be addressed as follows:
USER:
tw telecom holdings inc.
 
10475 Park Meadows Drive
 
Littleton, CO 80124
 
ATTN: Procurement Contracts Administrator



With a copy to:
General Counsel
 
tw telecom holdings inc.
 
10475 Park Meadows Drive
 
Littleton, CO 80124

        
With a copy to:
VP Construction/Logistics/Strategy
 
10350 Park Meadows Drive
 
Littleton, CO 80124

    
Zayo:
General Counsel
 
Zayo Group, LLC
 
1805 29th Street, Suite 2050
 
Boulder, CO 80301

            
With a copy to:
TW Telecom Sales Account Manager
 
Zayo Group, LLC
 
1805 29th Street, Suite 2050
 
Boulder, Co 80301

4.    Added Route Fibers.     User shall have an option to acquire additional
User Dark Fibers for Eligible Segment(s), as defined below, in Zayo’s System
located in each of the metropolitan cities identified in Exhibit B (collectively
“Added Route Fibers”) as follows:
a.    For the initial [***] ([***]) month period beginning on the Amendment
Effective Date, User shall have the right to request a Lease in additional User
Dark Fibers for potential Eligible Segment(s) located within the metropolitan
cities identified in Exhibit B. In the event that User desires to exercise this
option on one or more occasions during the [***] ([***]) month period specified
above, User will provide a written request to Zayo specifying the proposed User
Route where User desires to lease additional User Dark Fibers (“Added Route
Fiber Notice”). Within [***] days of receipt of an Added Route Fiber Notice,
Zayo will inform User in writing which portions of the requested User Route and
User Dark Fibers specified in the Added Route Fiber Notice are Eligible
Segment(s) (where eligibility qualifications are further described in Section 4
c. below) and identify total User Dark Fiber net availability, if any, within
such Eligible Segments up to a maximum of [***] fibers

11
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



(“Eligible Segment Notice”). User shall have [***] days after receipt of the
Eligible Segment Notice to notify Zayo of its desire to Lease a specified amount
of User Dark Fibers contained in the Eligible Segment Notice in one or more of
the Eligible Segment(s) specified in the Added Route Fiber Notice (“Added
Eligible Segment Notice”). Thereafter, the Parties will amend the Service Order
for the applicable metropolitan city to add the User Dark Fibers specified in
the Added Eligible Segment Notice at the same rates and terms applicable to the
Initial Fibers.
b.    The Term of a Service Order amended by Added Route Fibers will commence in
accordance with its terms irrespective of the delivery of the Added Route Fibers
(i.e. acceptance of the Added Route Fibers will not delay billing of the Service
Order), and the applicable Lease and Maintenance Fee will increase
proportionately as the Added Route Fibers are accepted in accordance with the
Agreement.
c.    “Eligible Segment” is a Segment in Zayo’s System that contains [***]
([***]) or more unused dark fibers as of the date of Zayo’s receipt of the
applicable Added Route Fiber Notice, and is not committed to another purpose,
subject to a pending transaction with another party, or subject to additional
other considerations including, but not limited to, fiber demand, reserved
fiber, physical constraints, and additional construction requirements.
Additionally, the total Route Miles in the Eligible Segments leased by Zayo to
User shall be no more than a maximum of [***] ([***]) Route Miles.
5.    Laterals. User may request Lateral Spurs to existing Zayo on-net buildings
from the Initial Fibers, ROFR Fibers and the Option Fibers of each Segment. Upon
receipt of the request for such Lateral Spurs, Zayo shall review availability
and either accept or reject the request, in Zayo’s sole discretion. In the event
Zayo accepts the request, the Parties shall mutually agree to and execute a
Service Order. For the avoidance of doubt, the User Requirements provision as
further described in the Service Order template shall always be a provision in
any Lateral Spur Service Orders.
6.    Future Splicing Reconfigurations. Notwithstanding anything to the contrary
contained in the Agreement or any amendment, addendum, Service Order or other
document associated with or relating to the Agreement, both Parties agree that,
with respect to the User Dark Fibers in Service Orders and Metro Service Orders
under this 5th Amendment, User shall have the same connection rights as set
forth under Section 9 of the Agreement. Subject to the provisions of Section 9
of the Agreement, User may request that Zayo connect and tie in [***] with the
User Dark Fibers provided in the Service Orders under this 5th Amendment.
In addition, with respect to the User Dark Fibers in Service Orders under this
5th Amendment, the Parties acknowledge that Splicing Reconfigurations, solely at
existing Connecting Points and Zayo’s splice enclosures containing User Dark
Fiber of said Service Order, may be requested by User and hereby agree to the
following intervals and charges:
a.Zayo will accept requests for Splicing Reconfigurations within [***] ([***])
days of receipt and, if no material Zayo facility modifications are required
necessitating a revision to the Splicing Reconfiguration, will complete such
splicing within [***] ([***])

12
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



business days of such request. For purposes of this Section 6, each “Splicing
Reconfiguration” shall mean a change of splicing within a single existing
Connecting Point.
b.If a revision to the initial requested Splicing Reconfiguration is deemed
necessary by Zayo (for reasons including, but not limited to, physical
constraints, access requirements or new Zayo equipment or other work required to
complete the requested Splicing Reconfiguration), Zayo will revise such request
within [***] ([***]) days of receipt and will further notify User of the
additional Costs that User must pay Zayo to complete the requested Splicing
Reconfiguration. User shall review such Costs and notify Zayo of its acceptance
or rejection of such additional Costs. If User agrees to pay such additional
Costs, Zayo will complete such work within [***] ([***]) business days of User’s
written acceptance of the revised Splicing Reconfiguration.
c.In the event Zayo is not reasonably able to complete the Splicing
Reconfiguration as specified in Sections 6 a. and b. above within [***] ([***])
days, then Zayo will use good faith efforts to complete such request in a
commercially reasonable expedited and continuous timeframe.
d.Zayo will invoice User Splicing Reconfigurations at the rates specified in
Exhibit I and such invoice shall be payable in accordance with the Agreement.
e.User acknowledges that the above delivery intervals may be impacted by
circumstances beyond the control of Zayo including, but not limited to, permit
processing delays and moratoriums. In such event, Zayo will not be in breach of
the above intervals so long as Zayo is making continuous commercially reasonable
good faith efforts to obtain such permits or otherwise move forward with the
permitting and splicing process.


7.    Pricing. Upon execution of this 5th Amendment, the Parties shall use
commercially reasonable efforts to prepare and execute Service Orders for the
Initial Fibers described in Exhibit B within sixty (60) days. The pricing set
forth in this Section 7 shall apply only to the Service Orders described
immediately above (together with the Option Fibers and ROFR Fibers and Added
Route Fibers ordered in accordance with Section 4 of this 5th Amendment) for
those metropolitan markets, route segments within each market, and related route
mileage and fiber counts specifically identified in Exhibit B.
a.    The Lease Fee for Initial Fibers, Option Fibers and Added Route Fibers
shall be a monthly recurring rate of $[***]/per fiber mile/per month. “Fiber
mile” as used in this 5th Amendment shall mean, with respect to any applicable
Service Order, the product of Route Miles multiplied by the User Dark Fiber
count within said route. “Route Miles” as used in this 5th Amendment shall mean,
with respect to any applicable Service Order, the Parties' determination of
total linear miles for the User Route, as agreed to by the Parties and set forth
in a Service Order (which shall be fixed and not subject to change during the
Term).

13
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



b.    The annual Maintenance Fee in each Service Order shall be calculated at
the rate of $[***]/per Route Mile/per year for all Segments ordered thereunder.
For the avoidance of doubt, the Maintenance Fee shall be calculated based [***];
meaning that [***] when User accepts any additional Initial Fibers, Option
Fibers, ROFR Fibers or Added Route Fibers on a Segment which User is already
being charged a Maintenance Fee for Initial Fibers.
c.    The monthly Lease Fee and the Maintenance Fee for Initial Fibers and Added
Route Fibers may be adjusted by Zayo annually beginning with [***] month of the
Term. Such adjustment shall be a [***] percent ([***]%) increase of the
applicable Lease Fee and Maintenance Fee from the previous year and, if
exercised, shall be made at twelve month increments for the remainder of the
Term. For the avoidance of doubt, any Added Route Fibers ordered by User shall
be coterminous with the Initial Fibers and shall be subject to the above [***]
percent ([***]%) annual increase beginning in month [***] ([***]) of the Term of
the Initial Fibers, regardless of when they were ordered and accepted.
d.    The Lease Fee for Option Fibers and ROFR Fibers shall be a monthly
recurring rate of $[***]/per fiber mile/per month and may be adjusted by Zayo
annually beginning on the [***] month following the 5th Amendment Effective
Date. Such adjustment shall be a [***] percent ([***]%) increase of the
applicable Lease Fee from the previous year and, if exercised, shall be made at
twelve month increments for the remainder of the Term. For the avoidance of
doubt, except as otherwise specified herein, any Option Fibers and ROFR Fibers
ordered by User shall be coterminous with the Initial Fibers and shall be
subject to the above [***] percent ([***]%) annual increase regardless of when
they were ordered and accepted.
e.    Pricing for the Lateral Spurs under this 5th Amendment shall be as
follows. Unless otherwise specified in a Service Order, pricing for the Lateral
Spurs are [***] at any time during the Term. For clarity, none of the Initial
Fibers, Option Fibers, ROFR or Added Route Fibers shall be Lateral Spurs
(regardless of configuration):
(i.)
Single Lateral Spur (two fibers):
$[***] MRC, $[***]NRC
 
Additional two (2) fiber increments:
$[***] MRC
 
(Add $[***] NRC if augmenting initial Lateral Spur at a later date)



(ii.)
 Dual Lateral Spur (2 fibers each entry):
$[***] MRC, $[***] NRC
 
Additional two (2) fiber increments to both entries:
$[***] MRC
 
(Add $[***] NRC if augmenting initial Lateral Spur at a later date)

f.    "F & R Fees" shall mean recurring franchise fees and rights of way fees
imposed upon the Zayo System following the Acceptance Date, or any part thereof,
or upon the User Dark Fibers, or any part thereof, by any state or local
government or other authority (collectively “Grantor”), and that are based on
the amount of rights-of-way being used and are not based on Zayo’s revenues or
the use of the Grantor facilities. In addition to the Lease Fee, Maintenance Fee

14
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



and other charges pursuant to this 5th Amendment, User shall pay amounts equal
to its [***] of any F&R Fees. User’s “proportionate share”, as such term is used
in this Section 7(f), shall be allocated based on the ratio to which the number
of User Dark Fibers bears to the total number of fibers within the affected
portion of the Zayo System.
8.    Payment.
a.    Upon the Amendment Effective Date of this 5th Amendment, Zayo will invoice
and user will pay in accordance with the Agreement a nonrecurring charge of
[***] Dollars and No/100 ($[***]) which shall be payable by User by [***].
b.    The monthly recurring Lease Fee for each Service Order representing the
Initial Fibers shall be phased in as follows, subject to Section 2.d:
(i).    Zayo shall begin invoicing for [***] percent ([***]%) of the Lease Fee
as calculated based on the above pricing upon the Acceptance Date of the Service
Order.
(ii).    Beginning in the [***] of the Term of the Service Order, Zayo shall
begin invoicing for [***] ([***]%) of the Lease Fee as calculated based on the
above pricing.
(iii).    Beginning in the [***] of the Term of the Service Order, Zayo shall
begin invoicing for [***] percent ([***]%) of the Lease Fee as calculated based
on the above pricing.
(iv.)    Beginning in the [***] of the Term of the Service Order, Zayo shall
begin invoicing for one-hundred percent (100%) of the Lease Fee as calculated
based on the above pricing.
c.    The monthly recurring Maintenance Fee shall be invoiced beginning with the
Acceptance Date of the Initial Fibers for each applicable Service Order. No
additional Maintenance Fee shall be charged in [***] of the Term when User
accesses the additional Initial Fibers or in the event User orders Option Fibers
or ROFR Fibers. The Lateral Spurs shall not be subject to a [***].
d.    Except as otherwise specified herein or in a Service Order, nonrecurring
charges shall be invoiced upon the Acceptance Date of the Service Order.
9.    Term.
a.    Except as otherwise specified herein, the initial Term of each Service
Order for the Initial Fibers shall commence upon the Acceptance Date of the last
Segment in a given Service Order and shall continue for twenty (20) years
(“Initial Term”). Except as otherwise specified herein, the Term of any Option
Fibers, ROFR Fiber or Added Route Fibers shall be coterminous with the Term of
the Initial Fibers in that market. Unless User provides Zayo with at least one
hundred an eighty (180) days written notice prior to the end

15
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



of the Initial Term of its desire not to renew the Term, the Term of the Service
Order shall automatically renewal for a new ten (10) year period at the then
current Lease Fee and Maintenance Fee (“First Renewal Term”). Unless User
provides Zayo with at least one hundred eighty (180) days written notice prior
to the expiration of the First Renewal Term of its desire not to renew the Term,
the Term of the Service Order shall automatically renew for a new ten (10) year
period at the then current Lease Fee and Maintenance Fee (“Second Renewal
Term”). Thereafter, the Term shall automatically renew for one (1) year annual
periods (“One Year Renewal Terms”) unless either party terminates with three
hundred sixty (360) days prior written notice. The Initial Term, together with
the First Renewal Term, the Second Renewal Term and the One Year Renewal Terms,
are collectively referred to as “Term.”
b.    The initial Term of the Lateral Spurs ordered by User shall be three (3)
years from the Acceptance Date (“Initial Term”) and thereafter shall
automatically renew for up to seven successive one (1) year annual periods (“One
Year Renewal Terms”) unless terminated by User within sixty (60) days of the
expiration of the Initial Term or applicable One Year Renewal Term. Unless
earlier terminated as provided herein, upon expiration of the 7th One Year
Renewal Term, the term of a Lateral Spur automatically renews for 12 month
periods (“Auto Renewal Term”) until terminated by either Party with not less
than one hundred and eighty (180) days prior written notice. The Initial Term,
together with the One Year Renewal Terms and Auto Renewal Terms, are
collectively referred to as “Term”.
10.    Migration Option.
a. User shall have the right, to be exercised in User’s sole discretion, to
migrate any or all of the dark fibers and associated facilities, in the Metro
Dark Fiber Agreements identified as “Pending” in the Migration Status column
specified in Exhibits D and E and to replace said Metro Dark Fiber Agreements
with new Service Orders under this Agreement, all in accordance with the terms
specified in this Section 10 (“Migration Option”). By November 15, 2013, User
shall notify Zayo which of the aforesaid Metro Dark Fiber Agreements User
desires to include in the Migration Option, and for each, indicate in accordance
with the terms below if it is “Migrate only”, “Migrate (re-term only)” or
“Migrate (re-term & re-price)” (“Migration Notice”).
b. The Parties agree the Migration Option is deemed exercised for the dark
fibers, and associated facilities, in the Metro Dark Fiber Agreements identified
as “Migrate only”, “Migrate (re-term only)”, and “Migrate (re-term & re-price)”,
in the Migration Status column in Exhibits D and E.
c.    The Parties shall prepare Metro Service Orders pursuant to this 5th
Amendment to migrate the Metro Dark Fiber Agreements included in the Migration
Option in accordance with the following principles (collectively “Metro Service
Orders”): (1) a single Metro Service Order will be utilized for each applicable
Metro Dark Fiber Agreement which will identify the various User Dark Fibers and
associated facilities, Routes and Connecting Points for that Metro Dark Fiber
Agreement, (2) the Metro Service Order shall be in the form described in Exhibit
C-2 (3) no NRCs shall apply and (4) except as specified

16
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



in Sections 10(c)(i) and 10 (c)(ii) below, the pricing and committed term,
including renewals, shall be the same as the applicable pricing and remaining
committed term as in effect for the applicable Metro Dark Fiber Agreement
immediately prior to execution of the Metro Service Order. The Parties shall
each use commercially reasonable efforts to enter into Metro Service Orders for
the Metro Dark Fiber Agreements included in the Migration Option by December 15,
2013. Upon execution of the Metro Service Orders, the User Dark Fibers and
associated facilities specified in such Metro Services Orders shall be provided
in accordance with the Agreement and the corresponding Metro Dark Fiber
Agreements shall immediately terminate. For the avoidance of doubt, none of the
Metro Dark Fiber Agreements are eligible for the Option Fibers or ROFR Fibers as
further described in Section 3 of this 5th Amendment.
i.    For the Metro Dark Fiber Agreements with [***] years or less remaining in
the applicable current term as of the Amendment Effective Date identified as
“Migrate (re-term & re-price)” in the Migration Status column of Exhibit D, and
at User’s sole discretion, any Metro Dark Fiber Agreement with five (5) years or
less remaining in the applicable current term as of the Amendment Effective Date
and identified as “Migrate (re-term & re-price)” in a Migration Notice, such
Metro Dark Fiber Agreements shall be re-termed to a twenty (20) year Term
commencing upon the execution of the Metro Service Order, shall have the Term
renewals as further described in Section 9 a. of this 5th Amendment, shall be
repriced according to the pricing terms in [***] and such repricing shall be
effective as of [***].
ii.    For the Metro Dark Fiber Agreements identified as “Migrate (re-term
only)” in the Migration Status column of Exhibits D and E, and at User’s sole
discretion, any Metro Dark Fiber Agreement identified as “Migrate (re-term
only)” in a Migration Notice, such Metro Dark Fiber Agreements shall be
re-termed to a twenty (20) year Term commencing upon execution of the Metro
Service Order and receive the Term renewals as further described in Section 9 a.
of this 5th Amendment.
d.    For the avoidance of doubt, none of the Metro Dark Fiber Agreements are
eligible for the Option Fibers or ROFR Fibers as further described in Section 3
of this 5th Amendment and no Metro Dark Fiber Agreements with more than [***]
years remaining in the applicable current term as of the Amendment Effective
Date may be repriced in accordance with 10(c)(i) above.
11.    Relocations. The terms and conditions for User’s right to elect not to
participate in a relocation other than Voluntary Relocations (“Involuntary
Relocation”), as further described in Section 11.3 of the Agreement, are hereby
revised to be understood that User must participate in an Involuntary Relocation
when (i) Segments being relocated were originally constructed by Zayo
specifically for User and said construction occurred following execution of an
agreement granting User dark fibers in said Segment, or (ii) User’s share of the
Costs (as described in Section 11.4 of the Agreement) is less than or equal to
[***] dollars and no/100 dollars ($[***]). For the avoidance of doubt, in the
event User’s share of the Costs (as described in Section 11.4 of the Agreement)
for an Involuntary Relocation is greater than $[***], then User shall have the
option to either participate

17
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



or not participate in such Involuntary Relocation as specified in Section 11.4.
Zayo’s invoicing for Involuntary Relocations will be in accordance with Section
11.4 of the Agreement and shall describe the scope of work, Cost of work (upon
request Zayo will provide supporting documentation of all such Costs), and
detail all calculations used in obtaining the User’s share of the Costs. For the
avoidance of doubt, Section 11.3 as amended herein, shall apply to all Service
Orders subject to the Agreement.
12.    Portability and Zayo Construction Option.


a. The Parties previously entered into Service Order 2 – San Francisco – San
Jose, Zayo Service Order Number 373533 (“Service Order 2”). Effective on the
Acceptance Date of the last Segment in the Service Order for the Initial Fibers
located in the San Jose Market, Service Order 2 shall be repriced in accordance
with the provisions of Section 7 (a), (b) and (c).


b. User may, within [***] from the 5th Amendment Effective Date (“SLROFR
Period”) desire to construct or otherwise obtain from a third party up to [***]
dark fibers along the route specified in Exhibit J (“Salt Lake Route”). For the
SLROFR Period, User shall grant Zayo a right of first refusal (“SLROFR”) to
provide the Salt Lake Route for User at the lesser of Zayo’s Costs or $[***]
(“SLR NRC”). User agrees that during the SLROFR Period, it will not construct or
obtain from a third party the Salt Lake Route unless it complies with this
Section 12b. During the SLROFR Period, User will notify Zayo in the event that
User desires to construct or obtain from a third party the Salt Lake Route
(“SLROFR Notice”). If Zayo desires to exercise its SLROFR, Zayo will notify User
within [***] days of receipt of the SLROFR Notice of its desire to provide to
User the Salt Lake Route within [***] days for the SLR NRC. If Zayo exercises
the SLROFR, the Parties will enter into a Service Order with a Committed
Delivery Date of [***] days from the SLROFR Notice. Upon completion of the Salt
Lake Route, the applicable dark fibers in the Salt Lake Route shall become User
Dark Fibers under the Agreement with the term and renewal terms specified in
Section 9a and a monthly recurring Maintenance Fee in accordance with Section 8c
provided that, in consideration of the SLR NRC, no Lease Fees shall apply to
such Salt Lake Route for the duration of its Term. If Zayo does not exercise its
right of first refusal within [***] days of receipt of the SLROFR Notice, Zayo’s
SFROFR expires and User may construct or obtain from a third party the Salt Lake
Route without utilizing Zayo.
 
13.    Fiber Specifications and Performance. All User Dark Fibers provided under
this 5th Amendment will perform according to the fiber specifications as further
described in the “Testing and Acceptance of User Dark Fibers” section of the
Service Order template of Exhibit B to this 5th Amendment and Exhibits A and C
of the Agreement, and shall meet or exceed all such specifications for [***] of
the respective Service Order.
14.    Deliverables. Within ninety (90) days of the Acceptance Date for a given
Service Order, Zayo will provide User with a CD ROM to include the associated
OSPInSight databases for all User Dark Fibers hereunder. The OSPInSight database
files will include all associated MapInfo database layers needed for a complete
and working OSPInSight database, including but not limited to; Segment
numbering, manhole locations and numbers, splice locations, fiber assignments,
and fiber counts. The Parties mutually acknowledge that situations may occur
where such a delivery

18
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



timeframe may reasonably need to be extended, and agree to work together to
finalize such deliverables as soon as commercially reasonable.
15.    Restatement of Section 1.1. Section1.1 of the Agreement is hereby amended
by adding a definition of “Connecting Points” and replacing the definition of
“Costs” as specified below:
“Connecting Point” shall mean a splice location at a Zayo fiber distribution
panel, or collocation facility, and Manholes, Handholes or serving Manholes.
"Costs" shall mean actual, direct costs paid or payable in accordance with the
established accounting procedures generally used by Zayo and which Zayo utilizes
in billing third parties for reimbursable projects, including the following: (i)
internal labor costs (including wages, salaries and benefits) and overhead
allocable to such labor costs, and (ii) other direct costs and out‑of‑pocket
expenses on a pass‑through basis (e.g., equipment, materials, supplies, contract
services, etc.); and (iii) a management fee equal to [***] of all such costs.


16.     Section 4.7 of the Agreement. The following Section 4.7 is hereby added
to the Agreement:
“4.7. If Zayo fails to pay User amounts due hereunder, including, without
limitation, any credits or liquidated damages payable hereunder (collectively
“Non-Performed Obligations”), User may set-off against future Lease Fees payable
hereunder. Any such set-off in good faith of any future Lease Fee shall not
result in a breach of this Agreement or any related agreement provided that the
Zayo shall have the right to recover any future Lease Fees that were improperly
set-off. Zayo acknowledges and agrees that User shall have the right to setoff
the amount of the Non-Performed Obligations notwithstanding the commencement any
insolvency proceeding, relief under Title 11 of the United States Code or the
application of the automatic stay contained in 11 U.S.C. § 362.”
17.    Section 9.1 of the Agreement. The first sentence of Section 9.1 of the
Agreement is hereby deleted in its entirety and replaced with the following:
“Zayo agrees that it will connect User’s fiber optic cable, fiber optic strands
or other compatible transmission media (“User Media”) with the User Dark Fibers
at Connecting Points.”
18.    Section 9.3 of the Agreement. The first two sentences of Section 9.3 of
the Agreement are hereby deleted and replaced with the following:
“During the Term User may request Zayo to perform work on the User Dark Fiber,
Connecting Points and related facilities. Zayo will perform such work under the
following terms and conditions:”
19.    Section 11.6 of the Agreement. The following Section 11.6 is hereby added
to the Agreement:

19
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



“Section 11.6. Notwithstanding anything to the contrary Sections 10 and 11 of
the Agreement, to the extent that any Involuntary Relocation, Non Routine
Maintenance and/or F&R Fee relates to (i) work necessitated by User's negligence
or willful misconduct, (ii) User's elective maintenance or repair requests, or
(c) work performed on User Dark Fiber where the System Route was specifically
constructed by Zayo at User’s requests, User shall pay and reimburse Zayo for
one hundred percent (100%) of all Costs incurred by Zayo in connection with such
non Routine Maintenance, within thirty (30) days of User's receipt of Zayo's
invoice therefore.”
20.    Section 12.3 of the Agreement. The first sentence of Section 12.3 of the
Agreement is hereby deleted in its entirety and replaced with the following:
“Subject to the limitations set forth in this Agreement and to the restrictions
set forth in the Underlying Rights, User shall use the User Dark Fibers and the
Associated Property solely for lawful purposes.”
21.     Section 13 of the Agreement. Section 13 of the Agreement is hereby
deleted in its entirety and replaced with the following Section 13:
“Section 13. Indemnity
13.1 Zayo hereby agrees to indemnify, defend, protect and hold harmless User and
its Affiliates, and their employees, officers, directors and agents (the "User
Indemnified Persons"), from and against, and assumes liability for all demands,
suits, actions, damages, claims, losses, fines, judgments, costs and expenses
(including reasonable attorneys', accountants' and experts' fees and
disbursements) of any character (“Claims”) (a) suffered or incurred by the User
Indemnified Persons or any of them because of the death of any Person, or any
bodily injuries or damage received or sustained by any Persons or tangible
property to the extent arising on account of the negligent acts or omissions, of
Zayo in the construction of the Zayo System and/or in the performance or
non–performance of its obligations or exercise of its rights under this
Agreement, including any material violation by Zayo of any regulation, rule,
statute or court order of any governmental authority applicable thereto; (b)
suffered or incurred by User Indemnified Persons or any of them to the extent
arising out of Zayo’s failure to obtain and maintain the Underlying Rights as
required by this Agreement and/or Zayo’s violation of the Underlying Rights; (c)
under the workers compensation laws asserted by any employee of Zayo or its
agents, contractors, customers or any other Person providing goods or services
for or on behalf of any of the foregoing in connection with this Agreement
suffered or incurred by the User Indemnified Persons or any of them; or (d)
suffered or incurred by User Indemnified Persons or any of them to the extent
arising out of, caused by, related to or based upon an allegation that the User
Dark Fibers, as provided by Zayo, violate third party intellectual property
rights. Zayo’s indemnification obligations hereunder shall not be applicable to
any Claims to the extent caused by, arising out of or in connection with the
negligence, intentional acts or omissions or misconduct of the User Indemnified
Persons or any of them.
13.2     User hereby agrees to indemnify, defend, protect and hold harmless Zayo
and its Affiliates, and their employees, officers, directors and agents (the
"Zayo Indemnified Persons"), from and against, and assumes liability for all
Claims (as defined in Section 13.1) (a) suffered or incurred by the Zayo
Indemnified Persons or any of them because of the death of any Person, or

20
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



any bodily injuries or damage received or sustained by any Persons or tangible
property (including without limitation, the Zayo System) to the extent arising
on account of the negligent acts or omissions, of User in the performance or non
performance of its obligations or exercise of its rights under this Agreement,
including any violation by User of any Underlying Rights Requirements or any
regulation, rule, statute or court order of any governmental authority
applicable thereto (b) under the workers compensation laws asserted by any
employee of User, or its agents, contractors, customers or any other Person
providing goods or services to any of the foregoing in connection with this
Agreement, and suffered or incurred by the Zayo Indemnified Persons or any of
them; (c) suffered or incurred by Zayo Indemnified Persons or any of them to the
extent arising out of, caused by, related to or based upon a contractual or
other relationship between such claiming party and User as it relates to the
User Dark Fibers, the User Equipment, the Underlying Rights Requirements or this
Agreement, including any claim for interruption of service or in respect of
service quality. User’s indemnification obligations hereunder shall not be
applicable to any Claims to the extent caused by the negligence, intentional
acts or omissions or misconduct of Zayo Indemnified Persons or any of them.
13.3    Zayo is not obligated to indemnify User, and User shall defend and
indemnify Zayo hereunder, for any claims by any third party, including End User
Customers, to the extent arising from services provided by User that incorporate
any of the User Dark Fibers (“User Services”) including but not limited to (a)
violation of any applicable law by End User Customers; (b) termination or
suspension of User’s Services use of the User Dark Fibers due to a User Default;
or (c) claims by a third party, including without limitation End User Customers,
arising out of or related to the use or misuse of any User Service.
13.4    Any Party seeking indemnification hereunder ("Indemnitee") shall
promptly notify the Party from whom indemnification is sought (“Indemnitor”) of
the nature and amount of such claim and the method and means proposed by the
Indemnitee for defending or satisfying such claim. The Indemnitor shall in good
faith consult with the Indemnitee respecting the defense and satisfaction of
such claim, including the selection of and direction to legal counsel, but the
Indemnitor shall have the right to control the defense. The Indemnitee shall
cooperate with Indemnitor in the conduct of the defense and neither Party shall
pay or settle any such claim without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, conditioned or delayed.
In the event that the Indemnitee refuses to accept a settlement recommended by
Indemnitor, and which Indemnitor is willing to pay in full, then after
reasonable advance written notice to Indemnitee, Indemnitor shall be released
from its indemnification and defense obligation.
13.5    Subject to Sections 13.6 and 13.7, nothing contained herein shall
operate as a limitation on the right of either Party hereto to bring an action
for damages against any third Person, including indirect, special or
consequential damages, based on any acts or omissions of such third Person as
such acts or omissions may affect the construction, operation or use of the User
Dark Fibers or the Zayo System, except as may be limited by Underlying Rights
Requirements; provided, however, that each Party hereto shall assign such rights
or claims, execute such documents and do whatever else may be reasonably
necessary to enable the other Party to pursue any such action against such third
Person.

21
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



13.6    Notwithstanding the foregoing provisions of this Section 13, to the
extent Zayo is required under the terms and provisions of any Underlying Rights
to indemnify the grantor or provider thereof from and against any and all
claims, demands, suits, judgments, liabilities, losses or expenses arising out
of or related to such Underlying Rights, regardless of the cause and regardless
of whether such claims, demands, suits, judgments, liabilities, losses or
expenses arise from the sole or partial negligence, actions or inaction of such
grantor or provider and its employees, servants, agents, contractors,
subcontractors or other Persons using the property covered by such Underlying
Rights, User hereby releases such grantor or provider from the same, regardless
of whether such claims, suits, judgments, liabilities, losses or expenses arise
from the sole or partial negligence, willful misconduct or other action or
inaction, of such grantor or provider or its employees, servants, agents,
contractors, subcontractors or other Persons using the property covered by such
Underlying Right.
13.7    Notwithstanding the foregoing provisions of this Section 13, to the
extent User is required under the terms and provisions of any Underlying Rights
Requirements to indemnify the grantor or provider thereof from and against any
and all claims, demands, suits, judgments, liabilities, losses or expenses
arising out of or related to such Underlying Rights Requirements, regardless of
the cause and regardless of whether such claims, demands, suits, judgments,
liabilities, losses or expenses arise from the sole or partial negligence,
actions or inaction of such grantor or provider and its employees, servants,
agents, contractors, subcontractors or other Persons using the property covered
by such Underlying Rights Requirements, Zayo hereby releases such grantor or
provider from the same, regardless of whether such claims, suits, judgments,
liabilities, losses or expenses arise from the sole or partial negligence,
willful misconduct or other action or inaction, of such grantor or provider or
its employees, servants, agents, contractors, subcontractors or other Persons
using the property covered by such Underlying Rights Requirements.
22.     Section 14 of the Agreement. Section 14 of the Agreement is hereby
deleted in its entirety and replaced with the following Section 14:
“14.    Limitation of Liability


14.1    NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EXCEPT
FOR THE PARTIES INDEMNIFICATION OLIGATIONS FOR THIRD PARTY CLAIMS IN SECTION 13
AND THE CONFIDENTIALITY OBLIGATIONS IN SECTION 18, NEITHER PARTY OR ITS
AFFILIATES SHALL BE LIABLE OR RESPONSIBLE TO THE OTHER PARTY OR ITS AFFILIATES
OR END USER CUSTOMERS FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR
CONSEQUENTIAL DAMAGES, WHETHER FORESEEABLE OR NOT AND REGARDLESS OF WHETHER SUCH
LIMITATION LEADS TO THE FRUSTRATION OF EITHER PARTY’S PURPOSE, INCLUDING WITHOUT
LIMITATION, ECONOMIC LOSS OR LOST BUSINESS OR PROFITS, REGARDLESS OF THE FORM OF
ACTION, WHETHER IN CONTRACT OR TORT (INCLUDING STRICT LIABILITY), ALL CLAIMS FOR
WHICH ARE HEREBY SPECIFICALLY WAIVED.



22
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



14.2    The Parties expressly agree that no claim for losses or damages
whatsoever in connection with this Agreement shall be made more than two (2)
years after the date that the event giving rise to such claim is known or
reasonably should have been known to the Party making such claim, and no claim
for indemnity under the provisions of Section 13 shall be made more than two (2)
years after the first notice of any claim received by the Party claiming under
such indemnity provision.


14.3    Zayo shall not be liable to User or User’s customers (“End User
Customers”) for any claims or damages resulting from or caused by (a)
unauthorized access to transmission facilities or premise equipment, or for
unauthorized access to or alteration, theft, or destruction of data files,
programs, procedure, or information through accident, wrongful means or devices,
or any other method; (b) User’s fault, negligence or failure to perform User’s
responsibilities; (c) claims against User by any other party (except for
third-party claims indemnified under Section 13); (d) any act or omission of any
other party, including End User Customers; or (e) equipment or services
furnished by a third party, including End User Customers. Zayo is not
responsible for the content of any information transmitted or received through
the Services. User shall be solely responsible for all of the security and
confidentiality of information it transmits using a Service. User shall be
solely responsible for all User support, pricing and service plans, billing and
collections with respect to its End Users Customers, including obtaining all
necessary legal or regulatory approvals to provide or terminate the provision of
the services to its End User Customers. Zayo exercises no control over, and
accepts no responsibility for, the content of the information passing through
its network, or User Equipment, and use of any such Service is at User's own
risk.


14.4 Excluding the Parties respective obligations contained in Sections 13
herein, User’s obligations specified in Section 3g. of the 5th Amendment, User’s
obligations to pay fees payable to Zayo hereunder and any termination liability
provided herein or in a Service Order, and Zayo’s obligations to pay User
credits, costs and/or liquidated damages provided herein or in a Service Order,
each Party’s total liability for any and all causes and claims whether based in
contract, warranty, negligence or otherwise shall be limited to an amount
equivalent to the total Lease Fees applicable to the affected User Dark Fibers
over the preceding twelve (12) month period and provided further, that this
limitation shall not restrict either Party's right to proceed for injunctive
relief.”
23.     Section 15 of the Agreement.    Section 15 of the Agreement is amended
by the deletion of “and its contractors and subcontractors” in the first
sentence of Section 15.1 and by the deletion of “or material change” in the last
sentence of Section 15.2.
24.     Section 17 of the Agreement. Section 17 of the Agreement is amended by
replacing the notice contacts with the following:
USER:
tw telecom holdings inc.
 
10475 Park Meadows Drive
 
Littleton, CO 80124
 
ATTN: Procurement Contracts Administrator




23
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



 
With a copy to:
General Counsel
 
tw telecom holdings inc.
 
10475 Park Meadows Drive
 
Littleton, CO 80124

        
Zayo:
General Counsel
 
Zayo Group, LLC
 
1805 29th Street, Suite 2050
 
Boulder, CO 80301

    
25.    Section 18.4 of the Agreement. The following is hereby added at the end
of the last sentence of Section 18.4 of the Agreement:
“provided, however, that nothing in this section will prohibit either party from
describing the transaction in a report filed under the federal securities laws
to the extent required in the reasonable opinion of its counsel. Upon request of
the other party, a party including such information in a report will advise the
other party of the information to be included in such report”.
26.    Section 19.1(c) of the Agreement. Section 19.1(c) of the Agreement is
hereby deleted in its entirety.
27.    Section 22 of the Agreement. Section 22 of the Agreement is hereby
deleted in its entirety and replaced with the following Section 22:
“22.    Dispute Resolution


22.1    Except as otherwise provided in this Agreement, any dispute, controversy
or claim between the Parties relating to, arising out of, or in connection with
this Agreement (or any subsequent agreements or amendments thereto), including
as to its existence, enforceability, validity, interpretation, performance or
breach or as to indemnification or damages, including claims in tort, whether
arising before or after the termination of this Agreement (any such dispute,
controversy or claim being herein referred to as a “Dispute”) shall be settled
by use of the following procedure:


(a)    At the written request of a Party, each Party shall appoint a
knowledgeable, responsible representative to meet and negotiate in good faith to
resolve any Dispute. The discussions shall be left to the discretion of the
representatives. Upon failure to reach agreement, the representatives may
utilize other alternative dispute resolution procedures such as mediation to
assist in the negotiations. Discussions and correspondence among the Parties’
representatives for purposes of these negotiations shall be treated as
Confidential Information developed for the purposes of settlement, exempt from
discovery and production, and without the concurrence of both Parties shall not
be admissible in any lawsuit. Documents identified in or provided with such
communications, which are not prepared for purposes of the negotiations, are not
so exempted and may, if otherwise admissible, be admitted in the arbitration.

24
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.





(b)    If negotiations between the representatives of the Parties do not resolve
the Dispute within a reasonable period of time or the Dispute is not reasonably
capable of being resolved through such negotiations, the Parties may litigate
any such Dispute.
 
22.2    If either Party commences litigation under this Agreement, the
prevailing Party is entitled to reimbursement of its reasonable costs and
attorneys’ fees from the other Party.”


28.    Section 23 of the Agreement. Section 23 of the Agreement is hereby
deleted in its entirety and replaced with the following Section 23:
“23.    Assignment and Transfer Restrictions


23.1    Except as provided below in this Section 23.1 and as provided in Section
23.2, neither Party may transfer or assign all or any part of this Agreement or
of its interest under this Agreement, or delegate any duties, burdens, or
obligations arising hereunder, without the other Party's prior express written
consent. In no event whatsoever shall User transfer, sell, assign, condo, swap,
exchange, lease, sublease, license, sublicense or grant indefeasible or other
rights of use in or to any one or more of the User Dark Fibers or User’s
interest therein, or enter into any other arrangement with any Person for such
Person’s use of any one or more of the User Dark Fibers. A transfer, assignment
or other action in violation of this Article 21 shall constitute a material
breach of this Agreement and shall be null and void. If any such consent is
given, the assigning Party nevertheless shall remain fully and primarily liable
for all obligations under this Agreement. Nothing in this section shall be
construed to restrict the sale of Telecommunications Services, Internet, VoIP or
similar services by User.


23.2    Notwithstanding the provisions of Section 23.1 above, User may transfer
and assign this Agreement in whole, but not in part, to a Permitted Assignee. As
used herein, the term "Permitted Assignee" shall mean (a) any Affiliate of User,
(b) any Person that purchases all or substantially all of the assets of User, or
any other Person formed by or surviving the merger or consolidation of User and
any other Person or (c) any Person that purchases all or substantially all of
the assets of User that are used in the provision of long-haul
telecommunications services, including User’s rights hereunder to the User Dark
Fibers and all of the User Equipment. Any Permitted Assignee shall expressly
assume in writing all obligations and liabilities with respect to the Agreement
which arise after the effective date of assignment or transfer, prior to or upon
the effectiveness of such assignment, and User shall thereupon be released from
any liabilities and obligations under this Agreement that arise after the date
of assignment or transfer, provided that such Permitted Assignee has a
commercially reasonable credit standing sufficient to assume such liabilities.
Any and all increased payments to grantors or providers of any Zayo Underlying
Right and any other additional fees, charges, costs or expenses which result
under the Zayo Underlying Rights or otherwise as a result of any Permitted
Assignment or transfer of this Agreement by User shall be paid by User.


23.3    Notwithstanding the provisions of Section 23.1 above, Zayo may transfer
and assign this Agreement in whole, but not in part, to a Permitted Assignee. As
used herein, the term "Zayo

25
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



Permitted Assignee" shall mean (a) any Affiliate of Zayo, (b) any Person that
purchases all or substantially all of the assets of Zayo, or any other Person
formed by or surviving the merger or consolidation of Zayo and any other Person.
Any Zayo Permitted Assignee shall expressly assume in writing all obligations
and liabilities with respect to the Agreement which arise after the effective
date of assignment or transfer, prior to or upon the effectiveness of such
assignment, and Zayo shall thereupon be released from any liabilities and
obligations under this Agreement that arise after the date of assignment or
transfer, provided that such Permitted Assignee has a commercially reasonable
credit standing sufficient to assume such liabilities. Nothing shall be deemed
or construed to prohibit Zayo from selling, transferring, leasing, licensing,
granting indefeasible rights of use in or entering into similar agreements or
arrangements with other Persons respecting any Innerducts or other conduit
tubing, Cable, fibers (other than the User Dark Fibers or Maintenance Fibers),
or Associated Property constituting a part of the Zayo System, provided that
User’s rights under this Agreement shall not be limited, restricted, abridged,
terminated or otherwise adversely affected by any such assignment. Zayo may
encumber the Zayo System provided any such encumbrance created after the date of
this Agreement shall be subject to the rights of User hereunder. Zayo may pledge
or assign its rights under this Agreement to its Lender(s) for the purpose of
securing financing for its construction, maintenance, or extension of the Zayo
System.”


29.    Section 25.3 of the Agreement. Section 25.3 of the Agreement is hereby
amended by replacing “Georgia” with “Colorado”.
30.     Section 25.5 of the Agreement. The following is hereby added to Section
25.5 of the Agreement:
“To the extent that any of the provisions of any Service Order is inconsistent
with the express terms of this Agreement, the terms of the Service Order shall
prevail.”
31.    Section 25.1 of the Agreement. The following Section 25.1 is hereby added
to the Agreement.
“25.1    User’s Operating Companies. The Parties agree that Service Orders may
be issued under the Agreement for and on behalf of User’s individual operating
companies. In such event the applicable operating company agrees to be bound by
the terms and conditions of the Agreement and User shall remain liable for all
obligations and liabilities with respect to the Agreement”
32.    Defined Terms in this Amendment. Except as otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to them in the
Agreement, and all references to “AGLN” in the Agreement shall refer to “Zayo”.
Additionally, except as modified herein, all provisions applicable to the User
Dark Fibers under the Agreement shall apply to the User Dark Fibers leased in
this 5th Amendment.
33.    Rules of Construction. The captions or headings in this 5th Amendment are
strictly for convenience and shall not be considered in interpreting this 5th
Amendment or as amplifying or limiting any of its content.

26
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



34.    Representations and Warranties. By execution of this 5th Amendment, each
Party represents and warrants to the other:
(a)    That the representing Party has full right and authority to enter into
and perform this 5th Amendment in accordance with the terms hereof and thereof,
and that by entering into or performing under this 5th Amendment, the
representing Party is not in violation of its charter or bylaws, or any law,
regulation or agreement by which it is bound or to which it is subject;
(b)    That the execution, delivery and performance of this 5th Amendment by
such Party has been duly authorized by all requisite corporate action, that the
signatories for such Party hereto are authorized to sign this 5th Amendment, and
that the joinder or consent of any other Party, including a court or trustee or
referee, is not necessary to make valid and effective the execution, delivery
and performance of this 5th Amendment by such Party.
(c)    That this 5th Amendment has been fully negotiated between and jointly
drafted by the Parties.
35.    Severability. If any section, subsection, sentence, clause, phrase, or
other portion of this 5th Amendment is, for any reason, declared invalid, in
whole or in part, by any court, agency, commission, legislative body, or other
authority of competent jurisdiction, such portion shall be deemed a separate,
distinct, and independent portion. Such declaration shall not affect the
validity of the remaining portions hereof, which other portions shall continue
in full force and effect.
36.    Ratification. This 5th Amendment shall be governed by the Agreement and
shall form a single integrated agreement between Zayo and User. Except as
specifically set forth in this 5th Amendment, the Agreement is hereby ratified
and affirmed in all respects and all other terms, covenants and conditions of
the Agreement shall remain unchanged and shall continue in full force and
effect. In case of an inconsistency or conflict between this 5th Amendment and
the Agreement, this 5th Amendment shall govern. Unless otherwise stated herein,
all other Agreement rights shall remain in full force and effect.
37.    Incorporation of Recitals. The above recitals are true and correct, are
incorporated herein by this reference and made a part of this 5th Amendment.
38.    Execution. This 5th Amendment may be executed by facsimile and in
multiple counterparts, each of which when executed and delivered will be deemed
to be an original and all of which shall be construed together as one and the
same agreement. Facsimile signatures shall be treated as originals.



27
 



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations of
the Securities Exchange Act of 1934, as amended. Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.



IN WITNESS WHEREOF and in confirmation of their consent to the terms and
conditions contained in this 5th Amendment and intending to be legally bound
hereby, Zayo and User have executed this 5th Amendment effective as of the date
last written below (“Amendment Effective Date”).




AGREED AND ACCEPTED:


Zayo Group, LLC
f/k/a AGL Networks, LLC


By: /s/ Gregg Strumberger
Name: Gregg Strumberger
Title: General Counsel, ZFTI
Date: November 1, 2013




tw telecom holdings inc.




By: /s/ Larissa Herda
Name: Larissa Herda
Title: Chief Executive Officer & President.
Date: November 1, 2013



28
 

